               Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                  MIDLAND-ODESSA DIVISION


    COOK CHILDREN’S HEALTH
    FOUNDATION a/k/a W.I. COOK
    FOUNDATION, INC., on behalf of itself
    and a class of similarly situated persons,

                       Plaintiff,                                           7:21-cv-00064
                                                           Civil Action No._______________

    v.

    EOG RESOURCES, INC.,

                     Defendant.



                                    CLASS ACTION COMPLAINT

          Plaintiff Cook Children’s Health Foundation a/k/a W.I. Cook Foundation, Inc.

(“Plaintiff”), on behalf of itself and the Class defined below, for its class action complaint against

Defendant EOG Resources, Inc. (“Defendant” or “EOG”), alleges:

                                     FACTUAL ALLEGATIONS

          1.      This is a single count (breach of lease) royalty underpayment class action controlled

by the plain language of oil and gas leases that Defendant or its predecessors in title drafted.

          2.      Plaintiff brings claims to remedy Defendant’s systematic breach of express duties

under the leases to pay royalties to Plaintiff and members of the Class for natural gas “used off the

lease.”1




1
  The claims here involve only gas, not oil, and more specifically only gas used off the lease
premises. The claims do not concern the use of gas on-lease, which the leases expressly authorize
in the on-lease free use clause.
             Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 2 of 11




        3.      Plaintiff is the successor in interest Lessor, and Defendant is the successor in

interest Lessee, under the attached Lease (the “Lease,” Exhibit 1). Defendant is the operator of

the Eldon 747 2H well on the Lease.

        4.      The relevant portion of the royalty clause of the Lease is in Paragraph 3, which

provides for payment of royalty on gas used off the lease:

                3. The royalties to be paid by Lessee are: … (b) on gas, including casinghead gas,
                or other gaseous substance, produced from said land and sold or used off the
                premises or in the manufacture of gasoline or other product therefrom, the market
                value at the well of one-eighth (23/128) of the gas sold or used; …. (Emphasis
                added).

        5.      The gas royalty clause requires royalty to be paid on gas, including casinghead gas,

used off the premises (“Off Lease Use of Gas” or “OLUG”). Gas is typically used off the lease

premises to power the equipment that performs compression, dehydration, treatment, or processing

services, or to pay in-kind for off-lease services by allowing the midstream service provider to

keep all or part of the gas or its constituents for later sale on its own account.

        6.      The on-lease free use clause of the Lease is also in Paragraph 3 and provides:

                3. … Lessee shall have free use of oil and gas and water from said land
                (except water from Lessors’ wells) for all operations hereunder; and the
                royalty on oil or gas shall be computed after deducting any so used.
                (Emphasis added).

        7.      Even absent a royalty provision requiring payment of royalty for OLUG, this on-

lease free use clause expressly allows gas to be used only on the lease premises, so royalty must

be paid for gas used off the lease premises.

        8.      Plaintiff’s Lease and the members of the Class’s leases contain the OLUG royalty

clause, the on-lease free use clause, or both express provisions requiring Defendant to pay royalty

on OLUG.




                                                   2
             Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 3 of 11




       9.      Although the Lease and the members of the Class’s leases expressly provide for the

payment of royalty on OLUG, Defendant does not do so.

       10.     Defendant concealed the systematic underpayment of royalty from Plaintiff and the

members of the Class by falsely representing on the check stubs provided monthly to Plaintiff and

the members of the Class that Defendant was paying royalty on the full volume and value of

production from their wells, when in fact, it was not.

               a.      Plaintiff and the Class Are Not Part of the Oil and Gas Industry and Do

                       Not Have Expertise in How Midstream Gas Services Are Performed and

                       When Gas Is or Is Not Used Off the Lease. While a midstream expert may

                       know when and how gas is used off the lease, or if it is, because much of

                       the midstream equipment runs on electric power (including processing

                       plants) an individual royalty owner does not have that general midstream

                       knowledge, let alone the specific knowledge of a midstream marketer or

                       expert. Nor does an individual owner have the staff and resources of a major

                       operator.

               b.      Defendant Expected Plaintiff and the Class to Rely on Monthly Check

                       Stubs. Defendant provided monthly accountings of the volume and value of

                       gas from each well to Plaintiff and members of the Class and expected each

                       to rely on the representations thereon.

               c.      Plaintiff and the Class Did Rely on the Representations and Omissions on

                       the Monthly Check Stubs. Unknowing that anything was awry, Plaintiff

                       and the members of the Class relied on the affirmative representations on

                       the monthly check stubs that they were being paid on the full volume and at




                                                 3
Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 4 of 11




       the proper value for all gas, and on the omissions that no deductions were

       being taken for off lease use of gas, by both cashing their monthly checks

       and by not suing earlier.

 d.    Plaintiff and the Class Had No Notice that OLUG Was Not Being Paid

       For. There was nothing on the monthly check stubs that indicated or even

       raised an objective reasonable suspicion that Defendant was not paying

       royalty on gas used off the lease. No public data would have suggested it

       either.

 e.    Plaintiff and the Class Could Not Have Discovered the Accounting Tricks

       by the Exercise of Reasonable Diligence. There was no amount of digging

       through public data or sources that would have revealed that Defendant was

       not paying royalty on gas used off the lease. The materials that would have

       shown that information would have been midstream gas contracts and

       monthly midstream plant statements, both of which Defendant kept

       confidential and away from Plaintiff and other members of the Class.

 f.    Defendant Owed Plaintiff and the Class a Special Relation of Trust When

       Accounting to Them. Because everything that happens with respect to

       accounting for the gas from Plaintiff and the Class Wells is within

       Defendant’s unique and sole knowledge and control, Defendant knows that

       it has a special trust relationship, even if short of a fiduciary duty. Defendant

       controls every aspect of the relationship: it produces the gas, it signs the

       midstream contracts, it accepts payment, it calculates the royalties, and it

       makes the distributions to itself and to royalty owners. Royalty owners are




                                   4
              Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 5 of 11




                        not involved in any one of these steps, and they are powerless to stop any

                        accounting tricks Defendant engages in. It is an asymmetrical power

                        imbalance that permits Defendant to take advantage of royalty owners and

                        conceal cheating on royalty payments.

                g.      Estoppel Applies Based on All of the Above Facts. Plaintiff could not have

                        discovered the wrongdoing, which was fraudulently concealed, such that

                        Defendant is equitably estopped from claiming a statute of limitations

                        defense in this case.

        11.     Plaintiff brings this action to recover royalty for OLUG that Defendant owes

Plaintiff and the members of the Class under the express terms of their oil and gas leases.

                                  VENUE AND JURISDICTION

        12.     This Court has original subject matter jurisdiction over the claims asserted in this

complaint under 28 U.S.C. § 1332(d), because the proposed class has more than 100 members, at

least one member of the Class is a citizen of a State different from Defendant, the parties are

minimally diverse, and the amount in controversy exceeds $5 million.

        13.     This Court has personal jurisdiction over Defendant because its principal place of

business is in the State of Texas.

        14.     Venue in this judicial district is proper under 28 U.S.C. §1391 because: (1) a

substantial part of the events or omissions giving rise to the claims occurred here; (2) Defendant

is subject to this Court’s personal jurisdiction with respect to this action; (3) Defendant is a resident

of this judicial district; and (4) Defendant does substantial continuous business here.




                                                   5
             Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 6 of 11




                                              PARTIES

       15.     Plaintiff Cook Children’s Health Foundation a/k/a W.I. Cook Foundation, Inc., a

non-profit Texas corporation, is considered a citizen of the State of Texas, and its principal place

of business is located at 801 7th Avenue, Fort Worth, Texas 76104. Defendant pays royalty to

Plaintiff on the Eldon 747 2H well located in Ochiltree County, Texas.

       16.     Defendant is a corporation believed to be incorporated under the laws of the State

of Delaware, with its principal place of business in the State of Texas. Defendant may be served

by serving its registered agent C T Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201.

       17.     The acts charged in this Complaint as having been done by Defendant were

authorized, ordered, or done by officers, agents, affiliates, employees, or representatives, while

actively engaged in the conduct or management of Defendant’s business or affairs, and within the

scope of their employment or agency with Defendant.

                                CLASS ACTION ALLEGATIONS

       18.     Plaintiff brings this action individually and, pursuant to Rule 23(a) and (b)(3),

as the representative of a Class defined as follows:

       All current royalty owners in Texas wells where EOG Resources, Inc. (including
       its affiliated predecessors) was the operator (or a working interest owner who
       marketed its share of gas and directly paid royalties to the royalty owners) from
       April 1, 2011 to the date Class Notice is given under oil and gas leases which
       expressly contain the off-lease use of gas royalty clause, the on-lease free use
       clause, or both.

       Excluded from the Class are: (1) agencies, departments or instrumentalities of the
       United States of America, including but not limited to the U.S. Department of the
       Interior (the United States, Indian tribes, and Indian allottees); (2) Defendant and
       its affiliates, officers, and directors; (3) any publicly traded entity (and its affiliates)
       that produces, gathers, processes, or markets gas; (4) the claims of royalty owners
       to the extent covered by arbitration clauses or prior settlement agreements, if any,




                                                    6
             Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 7 of 11




       still in effect on the date this lawsuit was filed; and (5) royalty paid by Defendant
       only as a pass-through for other non-affiliated entities.

       19.     The members of the Class are so numerous that joinder of all members is

impracticable, numbering in the thousands.

       20.     Defendant markets or has marketed gas from thousands of Class Wells that produce

gas. Defendant holds a working interest in these wells, with at least one, and usually multiple,

royalty owners for each well.

       21.     Defendant has within its possession or control records that identify all persons to

whom it (including affiliated predecessors and those for whom they are legally responsible) have

paid royalties from Class Wells during the Class Period.

       22.     The questions of fact or law common to Plaintiff and the Class include, without

limitation, one or more of the following:

               (a)    Do the express terms of Plaintiff and the members of the Class’s oil and gas

                      leases obligate Defendant to pay royalty on gas used off the leased premises?

               (b)    Did Defendant fully pay Plaintiff and the members of the Class royalty on

                      gas used off the leased premises?

               (c)    Did Defendant breach the express terms of Plaintiff and the members of the

                      Class’s oil and gas leases by failing to fully pay royalty on gas used off the

                      leased premises?

       23.     Plaintiff is typical of other members of the Class because Plaintiff’s and the

members of the Class’s leases expressly obligate Defendant to pay royalty on gas used off the

leased premises, and Defendant pays royalty to Plaintiff and other members of the Class using a

common methodology which does not pay royalty on such gas.




                                                7
             Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 8 of 11




       24.     Plaintiff will fairly and adequately protect the interests of the members of the Class.

Plaintiff understands its duties as Class representative. Plaintiff’ interests in recovering royalty on

gas used off the leased premises do not conflict with the recovery by the members of the Class,

who are owed the same duties by Defendant to be paid the full amount of royalty owed on gas

used off the leased premises. Plaintiff has retained counsel competent and experienced in class

action and royalty owner litigation.

       25.     This action is properly maintainable and should be certified as a class action.

Common questions of law or fact exist as to all members of the Class, and those common questions

predominate over any individualized questions that would require evidence from each individual

member of the Class. See ¶ 22, above.

       26.     There is no need for individual members of the Class to testify in order to establish

Defendant’s liability or damages sustained by Plaintiff and members of the Class.

       27.     Class action treatment is appropriate in this matter and is superior to the alternative

of numerous individual lawsuits by members of the Class. Class action treatment will allow a large

number of similarly situated individuals to prosecute their common claims in a single forum,

simultaneously, efficiently, and without duplication of time, expense and effort on the part of those

individuals, witnesses, the courts and/or Defendant. Likewise, class action treatment will avoid the

possibility of inconsistent and/or varying results in this matter arising out of the same facts. No

difficulties are likely to be encountered in the management of this class action that would preclude

its maintenance as a class action and no superior alternative forum exists for the fair and efficient

adjudication of the claims of all members of the Class.

       28.     The amounts at stake for individual members of the Class, while significant in the

aggregate, are not great enough to enable them to enlist the assistance of competent legal counsel




                                                  8
             Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 9 of 11




to pursue their claims individually. In the absence of a class action in this matter, Defendant will

likely retain the benefit of its wrongdoing.

                                   COUNT I—Breach of Lease

       29.     Plaintiff and the Class incorporate by reference the allegations set forth in all other

paragraphs of this Complaint.

       30.     Plaintiff and the other members of the Class, or their predecessors in title, entered

into written, fully executed oil and gas leases with Defendant or its predecessors.

       31.     Plaintiff’s and the other members of the Class’s leases contain express OLUG

clauses, on-lease free use clauses, or both, which obligated and required Defendant to pay royalty

on all OLUG.

       32.     Defendant did not pay Plaintiff and the other members of the Class royalty on all

OLUG.

       33.     At all material times, Plaintiff and the members of the Class have performed the

terms and obligations under the Class leases, and all conditions precedent have been satisfied.

       34.     Defendant breached Plaintiff’s and the Class’s leases by using and/or contracting

to allow third parties to use gas off the leased premises without paying royalty on that gas, and by

its actions and/or inactions in underpaying royalty or not paying royalty on all gas used off the

leased premises.

       35.     As a result of Defendant’s breaches, Plaintiff and the members of the Class have

been damaged through underpayment of the actual royalty amounts due under the leases.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for an Order and Judgment against Defendant as follows:




                                                 9
            Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 10 of 11




       a.      Certifying this action pursuant to Rule 23(a) and (b)(3) as a class action, and

appointing Plaintiff as Class Representative and Plaintiff’s Counsel as Class Counsel, with

reasonable notice to be given to members of the Class;

       b.      Awarding the Class actual damages, including pre-judgment and post-judgment

interest thereon at the highest rate allowed by law or equity, for Defendant’s breach of lease;

       c.      Granting the Class the costs of prosecuting this action together with reasonable

attorney’s fees and expenses out of the common fund recovery; and

       d.      Granting such other relief as this Court may deem just, equitable and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff requests a jury trial on all matters so triable.

                                ATTORNEYS’ LIEN CLAIMED

                                                        Respectfully Submitted,

                                                        /s/ David J. Drez III
                                                        David J. Drez III
                                                        State Bar No. 24007127
                                                        david.drez@wickphillips.com
                                                        Jacob T. Fain
                                                        State Bar No. 24053747
                                                        jacob.fain@wickphillips.com
                                                        WICK PHILLIPS GOULD & MARTIN LLP
                                                        100 Throckmorton Street, Suite 1500
                                                        Fort Worth, Texas 76102
                                                        Telephone:     (817) 332-7788
                                                        Facsimile:     (817) 332-7789
                                                        and
                                                        Rex A. Sharp, Texas Bar No. 18118800
                                                        Ryan C. Hudson, Texas Bar No. 24053274
                                                        Scott B. Goodger, Texas Bar No. 24103736
                                                        SHARP LAW, LLP
                                                        5301 West 75th Street
                                                        Prairie Village, KS 66208
                                                        (913) 901-0505
                                                        (913) 901-0419 fax



                                                  10
Case 7:21-cv-00064 Document 1 Filed 04/13/21 Page 11 of 11




                                 rsharp@midwest-law.com
                                 rhudson@midwest-law.com
                                 sgoodger@midwest-law.com

                                 ATTORNEYS FOR PLAINTIFF
                                 AND THE PROPOSED CLASS




                            11
